DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10, 13, 16 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. U.S. Patent No. (9,566,365).
With respect to claim 2, Kaplan et al. substantially discloses a composition for a hydrogel comprising: a multi-arm polyethylene glycol terminated with a thiol and a multi-arm polyethylene glycol terminated with a maleimide; [(Col.5], lines 41-55, Kaplan et al. discloses methods, compositions and kits for preparation of silk-PEGs based biomaterials through crosslinking by chemically reacting active polyethylene glycols (PEGs) possessing different chemical groups (e.g., PEGs containing thiol and maleimide functional groups) that are additionally stabilized through the beta-sheet formation of silk] and ([Col.6], lines 18-31 and 56-65, at least one of the PEG components can be a multi-arm PEG derivative (e.g., 2-arm, 4-arm, 8-arm, and 12-arm, etc.). In some embodiments, each of the PEG components can be a multi-arm PEG derivative (e.g., 2-arm, 4-arm, 8-arm, and 12-arm, etc.). The term “multi-arm PEG derivatives” described herein refers to a branched poly(ethylene glycol) with at least about 2, at least about 4, at least about 6, at least about 8, at least about 12 PEG polymer chains or derivatives thereof (“arms”) or more]; 
 wherein the composition is in an injectable form and crosslinkable to create a partial or full occlusion within a body lumen ([Col.2], lines 62-67 and ([Col.16], lines 26-59, Kaplan et al. discloses a crosslinked polymer matrix formed from mixing the matrix-forming composition (which implies the composition is crosslinkaable). Thus, the crosslinked polymer matrix comprises at least two functionally activated PEG components that have reacted with one another to form a crosslinked matrix, and silk fibroin (e.g., at a concentration of at least about 10 wt %) having formed beta-sheets to stabilize the crosslinked matrix. In some embodiments of some aspects described herein, the crosslinked polymer matrix can be a hydrogel]; as regard the limitations, “…to create a partial or full occlusion within a body lumen…”, Kaplan et al. discloses in ([Col.1], lines 24-28 silk-PEGs based biomaterials have desirable biological, physical and mechanical properties to be used as tissue sealant and hemostats and ([Col.19], lines 26-50) .
Kaplan et al. substantially discloses the invention as claimed but did not explicitly discloses the composition has a gelation time ranging from 0.1 seconds to 30 minutes; in addition, Kaplan et al. discloses chemical crosslinking between the PEG components can involve rapid gel formation ([Col.10], lines 64-66); however, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), therefore, one of ordinary skill in the art before the effective filing date of the invention, having knowledge in the art (biochemistry) emulating this invention in a laboratory setting and based on the nature of the composition of the hydrogel would have concluded that the composition would have a gelation time ranging from 0.1 seconds to 30 minutes for providing a desirable biological, physical and mechanical properties to be used as tissue sealant and hemostats, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
With respect to claim 3, Kaplan et al. discloses the multi-arm polyethylene glycol terminated with the thiol and the multi-arm polyethylene glycol terminated with the maleimide are crosslinked in situ ([Col.19], lines 39-45).
With respect to claim 10, Kaplan et al. substantially discloses the invention as claimed except the multi-arm polyethylene glycol terminated with the thiol and/or the multi-arm polyethylene glycol terminated with the maleimide are dissolved in an aqueous solvent or combination of aqueous and organic solvent prior to forming the composition ([Col.10], lines 22-35 and 64-67) and ([Col.11], lines 1-3).  
With respect to claim 13, Kaplan et al. discloses the multi-arm polyethylene glycol terminated with the thiol and/or the multi-arm polyethylene glycol terminated with the maleimide are present in and have a weight percent ranging from about 1 to 30% in solvent ([Col.10], lines 19-34).  
With respect to claim 16, Kaplan et al. discloses the multi-arm polyethylene glycol terminated with the thiol and/or the multi-arm polyethylene glycol terminated with the maleimide comprises a Y-shaped, 3-arm, 4-arm, 6-arm, or 8-arm structure ([Col.6], lines 18-31).  
With respect to claim 21, Kaplan et al. substantially discloses the invention as claimed except the multi-arm polyethylene glycol terminated with the thiol and/or the multi-arm polyethylene glycol terminated with the maleimide are present in and have a viscosity of less than or equal to 7 Pa*s in solvent.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the multi-arm polyethylene glycol terminated with thiol and/or the multi-arm polyethylene glycol terminated with a maleimide have a viscosity less than or equal to 7 Pa*s in solvent of Kaplan et al., for the purpose of the composition to be deployed with a syringe and needle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 22, Kaplan et al. discloses the invention as claimed the multi-arm polyethylene glycol terminated with the thiol and/or the multi-arm polyethylene glycol terminated with the maleimide are dissolved in a solvent with a pH 4-11 [(Col.10], lines 27-31, Kaplan et al. discloses a buffer solution can exclude divalent ions, e.g., a buffer solution containing monovalent ions]. Note pH of a buffer solution is greater than 7 which falls within the range claimed.  
With respect to claim 23, Kaplan et al. discloses the composition is capable of being delivered using one or more of syringe ([Col.20], lines 45-57, the matrix-forming compositions can be pre-loaded into a delivery device, e.g., a double-barreled injection device. In such embodiments, by way of example only, one PEG component mixed with silk fibroin can be pre-loaded in one barrel of the delivery device, while another PEG component optionally mixed with silk fibroin can be pre-loaded in another barrel of the delivery device. The components inside the barrels can be present in powder, which will be suspended into a solution at time of use, or they can be pre-suspended in a solution. In other embodiments, the components of the matrix-forming compositions can be pre-loaded into separate delivery devices, e.g., syringe).  
With respect to claim 24, Kaplan et al. discloses the body lumen comprises a tissue, ([Col.19], lines 26-45).  
With respect to claim 25, Kaplan et al. discloses the occlusion is capable of a life span of from 6 months to 5 years; since Applicant composition and the composition of Kaplan et al. uses the same composition, the occlusion is capable of a life span of from 6 months to 5 years. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).  
With respect to claim 26, Kaplan et al. discloses crosslinking is capable of occurring within a delivery device, such that the hydrogel is delivered ([Col.3], lines 1-4).  
With respect to claim 27, Kaplan et al. discloses upon implanting the composition, the composition swells from 100-1000% to maintain its position ([Col.3], lines 1-4, the crosslinked polymer matrix is hydrogel which are known to swell in a fluid environment to maintain its position).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).  
With respect to claim 28, Kaplan et al. inherently discloses the composition is imageable using ultrasound, since Applicant composition and the composition of Kaplan et al. uses hydrogel ([Col.3], lines 1-4). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-3, 10, 13-16, 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786